United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.A., Appellant
and
U.S. POSTAL SERVICE, ZACHARY POST
OFFICE, Zachary, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1544
Issued: November 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 10, 2012 appellant filed an appeal of a January 12, 2012 decision of the Office of
Workers’ Compensation Programs (OWCP) denying a claimed period of disability. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established that she was disabled for work from
January 16, 2010 onward due to an accepted lumbar injury.
On appeal, appellant asserts that there is an outstanding conflict of opinion between her
attending physician and a second opinion physician regarding her ability to return to work. She
contends that OWCP erred by according the weight of the medical evidence to an impartial
medical examiner selected to resolve a conflict on a different issue.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on or before November 18, 2005 appellant, then a 29-year-old rural
carrier, sustained an aggravation of lumbar and lumbosacral degenerative disc disease due to
factors of her federal employment. It later expanded the claim to accept a December 7, 2005
L4-5 posterolateral fusion with interbody fixation device and local autograft, performed by
Dr. Kevin P. McCarthy, an attending Board-certified orthopedic surgeon. Appellant received
total disability compensation on the periodic rolls from December 7, 2005 to June 6, 2009.
Dr. McCarthy submitted periodic reports through September 14, 2007 noting a stable
lumbar fusion and an exacerbation of lumbar pain and right-sided sciatica after a February 8,
2007 functional capacity evaluation (FCE).2 He diagnosed postoperative low back syndrome.
As of September 14, 2007, Dr. McCarthy found appellant able to perform full-time light-duty
work.
A July 8, 2008 FCE obtained by OWCP demonstrated that appellant could perform fulltime light- to medium-duty work.3 Dr. McCarthy noted improvement in appellant’s lumbar pain
and sciatica from October to December 2008. On December 23, 2008 OWCP obtained a second
opinion from Dr. Byron Jeffcoat, a Board-certified orthopedic surgeon, who opined that
appellant could perform medium-duty work for eight hours a day, with lifting limited to 50
pounds occasionally.
On March 9, 2009 OWCP found a conflict of medical opinion between appellant’s
treating physicians and Dr. Jeffcoat regarding the nature and extent of any work-related
disability. To resolve the conflict, OWCP selected Dr. Gordon Nutik, a Board-certified
orthopedic surgeon, as impartial medical examiner, who submitted an April 6, 2009 report. On
examination, Dr. Nutik found restricted lumbar motion, tenderness to palpation in the right
paraspinal lumbar musculature and atrophy of the right thigh and calf. He opined that appellant
could perform full-time work at the light to medium level as demonstrated by the July 8, 2008
FCE. Dr. Nutik noted that she should begin work on a four-hour-day schedule, gradually
increasing her schedule to eight hours a day over a three-month period. He noted permanent
restrictions limiting driving to one hour, walking, standing and reaching to two hours, sitting and
standing to four hours, and lifting, pulling and pushing to 30 pounds.
On August 14, 2009 the employing establishment offered appellant a light-duty modified
clerk position for four hours a day, sitting, standing lifting and walking for up to one hour with
frequent changes of position, with clerical and box mail duties. Appellant accepted the position
and returned to work on August 29, 2009. She performed the modified clerk position for four
hours a day and received FECA compensation for the remaining four hours a day.

2

A May 14, 2007 lumbar magnetic resonance imaging (MRI) scan showed postoperative changes at L4-5,
narrowing and a minimal annular tear at L5-S1 without evidence of recurrent disc herniation. An October 31, 2007
cervical MRI scan showed minimal disc bulges at C5-6.
3

An October 3, 2008 lumbar myelogram showed no spinal stenosis, stable L4-5 fusion, slight amount of ventral
defect upon the thecal sac without lateralization.

2

In a November 24, 2009 report, Dr. McCarthy noted that appellant was “working and
doing well with this but she does feel fatigued” and still had aching symptoms and low back
pain. In a December 17, 2009 report, he related her complaints of a flare up of lumbar and right
leg pain with increased numbness. Dr. McCarthy noted a positive right straight-leg raising test
but no motor or sensory deficits. X-rays showed a solid lumbar fusion. Dr. McCarthy diagnosed
an “acute low back exacerbation with lumbar radicular complaints on the right.” He held
appellant off work and prescribed medication.
On December 22, 2009 appellant filed a notice (Form CA-2a) claiming that she sustained
a recurrence of total disability commencing December 17, 2009 due to a worsening of the
accepted lumbar condition. She noted that on December 10, 2009 her chronic lumbar pain
spontaneously increased. Appellant stopped work on December 17, 2009. OWCP issued wageloss compensation for total disability on the supplemental rolls from December 19, 2009 to
January 15, 2010. Appellant filed claims for compensation beginning January 16, 2010 onward.
In reports from December 23, 2009 to March 14, 2010, Dr. McCarthy held appellant off
work due to a “new onset” right-sided lumbar radiculopathy.4
In a March 16, 2010 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim, including medical evidence supporting a change in the
accepted lumbar conditions such that she could no longer perform her light-duty position.
Appellant submitted March 23 and April 27, 2010 reports from Dr. McCarthy noting some
symptom improvement with lumbar epidural steroid injections.
By decision dated May 25, 2010, OWCP denied appellant’s claims for total disability on
and after January 15, 2010 on the grounds that she did not submit sufficient medical evidence
establishing an injury-related disability for that period. It based this decision on Dr. Jeffcoat’s
opinion that she “could work eight hours a day on December 23, 2008” and Dr. Nutik’s opinion
that she “could work four hours a day and increase to eight hours per day over a three-month
period.”
In a June 10, 2010 letter, appellant requested a review of the written record.
submitted additional evidence.

She

In a March 4, 2010 report, Dr. McCarthy noted that February 24, 2010 electromyogram
(EMG) and nerve conduction velocity (NCV) studies showed chronic bilateral L4, L5 and S1
radiculopathy, “worse in the S1 nerve root on the right” and a “mild L5-S1 disc bulge with
contact of the bilateral S1 nerve root.” He indicated that these were new findings since 2007
studies showed an L5-S1 disc bulge with annular tear. Dr. McCarthy administered epidural
steroid injections through April 27, 2010.
In a May 24, 2010 letter, Dr. McCarthy stated that appellant had done well after an L4-5
lumbar fusion in December 2005 until “December of 2010 where she had an exacerbation of her
4

A January 12, 2010 lumbar MRI scan showed postoperative changes at L4-5 and L5-S1 with possible L5-S1
facet arthropathy. February 18, 2010 lumbar myelogram and computerized tomography scan showed a stable L4-5
and L5-S1 fusion.

3

back pain and right leg pain.” He noted that, at the time of the exacerbation, appellant “was
working four hours per day and was having some difficulty maintaining her work capacity at that
time.” Dr. McCarthy held appellant off work due to severe lumbar and right leg pain, as
prescription narcotics rendered her unable to work. He held appellant off work through
August 31, 2010 due to intractable radicular symptoms.
By decision dated October 7, 2010, an OWCP hearing representative affirmed OWCP’s
May 25, 2010 decision on the grounds that appellant submitted insufficient medical evidence to
establish disability for work on and after January 16, 2010.
In an October 3, 2011 letter, appellant requested reconsideration through her attorney,
who asserted that the additional medical evidence established the claimed worsening of the
accepted condition. Counsel submitted additional evidence.
In reports from September 23, 2010 to September 20, 2011, Dr. McCarthy held appellant
off work due to persistent right-sided lumbar radiculopathy with a positive right straight leg
raising test. He administered additional epidural steroid injections.
On October 28, 2011 OWCP obtained an FCE demonstrating that appellant could
perform full-time light-duty work.
OWCP obtained a second opinion from Dr. Douglas N. Lurie, a Board-certified
orthopedic surgeon. In September 29 and November 11, 2011 reports, Dr. Lurie found continued
symptoms from the accepted injuries and documented by the February 24, 2010 EMG study. He
opined that the “EMG and NCV from 2010” were “evidence that would indicate that [appellant
was] unable to work in a full[-]time full[-]duty position” as previous FCEs indicated that she was
able to perform limited duty on a full-time basis. Dr. Lurie agreed with the FCE findings but did
not specify to which FCE he referred. He limited bending, standing and walking to one third of
each work shift, sitting to two-thirds of each work shift, with lifting, pulling and pushing limited
to 25 pounds.
By decision dated January 12, 2012, OWCP denied modification on the grounds that the
evidence submitted on reconsideration was insufficient to warrant modification of the prior
decision. It accorded the weight of the medical evidence to “the prior [impartial medical
examiner] physician’s opinion” that there was no material change in appellant’s condition such
that she was unable to perform the light-duty position.
LEGAL PRECEDENT
An employee seeking compensation under FECA5 has the burden of establishing the
essential elements of his claim by the weight of the reliable, probative and substantial evidence.6

5

5 U.S.C. §§ 8101-8193.

6

Donna L. Miller, 40 ECAB 492, 494 (1989); Nathaniel Milton, 37 ECAB 712, 722 (1986).

4

To establish a causal relationship between a claimed period of disability and the accepted
employment injury, an employee must submit rationalized medical evidence based on a complete
medical and factual background, supporting such a causal relationship.7 Causal relationship is a
medical issue and the medical evidence required to establish a causal relationship is rationalized
medical evidence.8 Rationalized medical evidence is evidence which includes a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
Section 8123 of FECA provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.10 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical examiner for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.11
ANALYSIS
OWCP accepted that appellant sustained an aggravation of lumbar and lumbosacral disc
disease necessitating an L4-5 interbody fusion. Appellant returned to a light-duty position for
four hours a day on August 29, 2009. She stopped work on December 17, 2009 and claimed a
recurrence of total disability on December 22, 2009. OWCP accepted a recurrence of disability
from December 17, 2009 to January 15, 2010 and issued total disability compensation for this
period. Appellant claimed compensation for total disability from January 16, 2010 onward.
By decisions dated May 25 and October 7, 2010, OWCP denied appellant’s claim for
compensation from January 16, 2010 and continuing as the medical evidence did not establish a
work-related disability for that period.12 It predicated these decisions on the December 23, 2008
opinion of Dr. Jeffcoat, a Board-certified orthopedic surgeon and second opinion physician, and
the April 6, 2009 opinion of Dr. Nutik, a Board-certified orthopedic surgeon and impartial
medical examiner. OWCP again denied compensation on and after January 16, 2010 by decision
dated January 12, 2012, again according the weight of the medical evidence to Dr. Nutik.
7

Manuel Gill, 52 ECAB 282 (2001).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000).

10

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

11

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

12

J.F., 58 ECAB 124 (2006); Carl C. Graci, 50 ECAB 557 (1999); Mary G. Allen, 50 ECAB 103 (1998); see
also Terry R. Hedman, 38 ECAB 222 (1986).

5

The Board finds, however, that OWCP erred by relying on Dr. Nutik’s December 23,
2008 opinion to deny compensation on and after January 16, 2010. A physician functions as an
impartial medical examiner only with regard to the conflict that he or she was appointed to
resolve. The physician selected is not an impartial medical examiner on other issues and his or
her report is not entitled to special weight on other issues.13 Dr. Nutik was selected as an
impartial medical examiner to determine appellant’s work capacity as of April 6, 2009. He was
not appointed to address the issue of whether appellant was disabled for work on and after
January 16, 2010. Therefore, Dr. Nutik’s opinion is not entitled to special weight on the
recurrence of disability issue.
In support of her claim for recurrence of disability, appellant submitted reports dated
from December 17, 2009 to September 20, 2011 from Dr. McCarthy, an attending Boardcertified orthopedic surgeon, finding her totally disabled for work due to an acute onset of rightsided lumbar radiculopathy. On December 17, 2009 Dr. McCarthy diagnosed an “acute low
back exacerbation” with right-sided lumbar radiculopathy. In reports through March 14, 2010,
he found appellant totally disabled for work due to a “new onset” right-sided lumbar
radiculopathy. Dr. McCarthy explained on March 4, 2010 that a February 24, 2010 EMG study
showed an objective worsening of S1 radiculopathy on the right, a new finding since a previous
study in 2007. He added on May 24, 2010 that appellant was further disabled for work due to
side effects of the narcotic pain medication needed to control her radicular pain symptoms.
OWCP obtained a second opinion from Dr. Lurie, a Board-certified orthopedic surgeon,
who on September 29, 2011 found appellant able to perform full-time light duty with restrictions.
It also obtained an FCE on October 28, 2011 that demonstrated appellant’s capacity for full-time
light-duty work as of that day.
The Board finds that there is an outstanding conflict of medical opinion between
Dr. McCarthy, for appellant, and Dr. Lurie, for the government, regarding whether appellant was
disabled for work on and after January 16, 2010 due to the accepted aggravation of lumbar disc
disease necessitating an L4-5 interbody fusion. The case will be remanded to OWCP for
selection of an impartial medical examiner to resolve the conflict of opinion. Following this and
any other development deemed necessary, OWCP shall issue an appropriate decision in the case.
CONCLUSION
The Board finds that the case in not in posture for a decision due to a conflict of medical
evidence.

13

Joseph Roman, 55 ECAB 233 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 12, 2012 is set aside, and the case remanded for
additional development consistent with this decision.
Issued: November 15, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

